 



Exhibit 10.2

LIMITED WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

     This LIMITED WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Waiver”) is entered into as of this ___day of June, 2005, by NAVARRE
CORPORATION, a Minnesota corporation (“Borrower”), the Credit Parties signatory
hereto, GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent
(the “Agent”) for itself and the Lenders under and as defined in the Credit
Agreement (as hereinafter defined), and the Lenders. Unless otherwise specified
herein, capitalized terms used in this Waiver shall have the meanings ascribed
to them by the Credit Agreement.

RECITALS

     WHEREAS, the Borrower, the Credit Parties, the Agent and the Lenders have
entered into that certain Second Amended and Restated Credit Agreement, dated as
of May 11, 2005 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”); and

     WHEREAS, the Agent and the Lenders have agreed to waive certain provisions
of the Credit Agreement as herein set forth.

     NOW THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Agent and Lenders hereby agree
as follows:

SECTION 1. Limited Waivers. The Agent and Lenders hereby waive any breach or
violation of Section 3.4 of the Credit Agreement and any Default or Event of
Default arising solely as a result thereof, solely to the extent arising from
the fact that the financial statements referenced in Sections 3.4(a) and 3.4(b)
do not reflect expenses relating to (i) deferred compensation relating to an
employment agreement with Eric Paulson for the Fiscal Year ending March 31, 2004
, the Fiscal Quarter ending June 30, 2004 or the Fiscal Quarter ending March 31,
2005, as long as the aggregate amount thereof does not exceed $1,500,000 for the
Fiscal Year ending March 31, 2004, $2,200,000 for the Fiscal Quarter ending
June 30, 2004 and $400,000 for the Fiscal Quarter ending March 31, 2005 or
(ii) the restatement of a tax benefit as additional paid-in capital during the
Fiscal Quarter ending December 31, 2004, as long as the aggregate amount thereof
does not exceed $2,500,000.

SECTION 2. Effectiveness. The effectiveness of this Waiver is subject to the
satisfaction of each the following conditions precedent:

     (a) this Waiver shall have been duly executed and delivered by the
Borrower, the Credit Parties, the Agent and each Lender; and

     (b) the representations and warranties contained herein shall be true and
correct in all respects.

SECTION 3. Representations and Warranties. In order to induce the Agent and each
Lender to enter into this Waiver, each Credit Party hereby represents and
warrants to the Agent

 



--------------------------------------------------------------------------------



 



and each Lender, which representations and warranties shall survive the
execution and delivery of this Waiver, that:

     (a) all of the representations and warranties contained in the Credit
Agreement and in each Loan Document are true and correct as of the date hereof
after giving effect to this Waiver, except to the extent that any such
representations and warranties expressly relate to an earlier date;

     (b) the execution, delivery and performance by such Credit Party of this
Waiver has been duly authorized by all necessary corporate action required on
its part and this Waiver, and the Credit Agreement is the legal, valid and
binding obligation of such Credit Party enforceable against such Credit Party in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;

     (c) neither the execution, delivery and performance of this Waiver by such
Credit Party, the performance by such Credit Party of the Credit Agreement nor
the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of any Credit
Party’s certificate or articles of incorporation or bylaws or other similar
documents, or agreements, (iii) any law or regulation, or any order or decree of
any court or government instrumentality, or (iii) any indenture, mortgage, deed
of trust, lease, agreement or other instrument to which any Credit Party or any
of its Subsidiaries is a party or by which any Credit Party or any of its
Subsidiaries or any of their property is bound, except in any such case to the
extent such conflict or breach has been waived herein or by a written waiver
document, a copy of which has been delivered to Agent on or before the date
hereof; and

     (d) no Default or Event of Default has occurred and is continuing.

SECTION 4. Reference to and Effect Upon the Credit Agreement.

     (a) Except as specifically set forth above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed; and

     (b) The waiver set forth herein is effective solely for the purposes set
forth herein and shall be limited precisely as written, and shall not be deemed
to (i) be a consent to any amendment, waiver or modification of any other term
or condition of the Credit Agreement or any other Loan Document, (ii) operate as
a waiver or otherwise prejudice any right, power or remedy that the Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or any other Loan Document or (iii) constitute a waiver of any
provision of the Credit Agreement or any Loan Document, except as specifically
set forth herein. Upon the effectiveness of this Waiver, each reference in the
Credit Agreement to “this Agreement”, “herein”, “hereof” and words of like
import and each reference in the Credit Agreement and the Loan Documents to the
Credit Agreement shall mean the Credit Agreement as amended hereby. This Waiver
shall be construed in connection with and as part of the Credit Agreement.

2



--------------------------------------------------------------------------------



 



SECTION 5. Costs And Expenses. As provided in Section 11.3 of the Credit
Agreement, the Borrower agrees to reimburse Agent for all fees, costs, and
expenses, including the reasonable fees, costs, and expenses of counsel or other
advisors for advice, assistance, or other representation in connection with this
Waiver.

SECTION 6. GOVERNING LAW. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.

SECTION 7. Headings. Section headings in this Waiver are included herein for
convenience of reference only and shall not constitute part of this Waiver for
any other purposes.

SECTION 8. Counterparts. This Waiver may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.

(signature page follows)

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Waiver as of the date first written above.

              BORROWER:
 
            NAVARRE CORPORATION
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
            GENERAL ELECTRIC CAPITAL CORPORATION, as Agent and a Lender
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
            GMAC COMMERCIAL FINANCE LLC, as a Lender
 
       

  By:    

       

  Name:    

       

  Title:    

       

[Signature Page to Limited Waiver to Credit Agreement]

S-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Waiver has been duly executed as of the date first
written above by below Persons in their capacity as Credit Parties and not as a
Borrower.

              ENCORE SOFTWARE, INC., as Credit Party
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
            BCI ECLIPSE COMPANY, LLC, as Credit Party
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
            FUNIMATION PRODUCTIONS LTD., as Credit Party
 
       

  By:   Navarre CP, LLC, its General Partner
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
            FUNIMATION STORE LTD., as Credit Party
 
       

  By:   Navarre CS, LLC, its General Partner
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
            NAVARRE CP, LLC, as Credit Party
 
       

  By:    

       

  Name:    

       

  Title:    

       
 
            NAVARRE CLP, LLC, as Credit Party
 
       

  By:    

       

  Name:    

       

  Title:    

       

[Signature Page to Limited Waiver to Credit Agreement]

S-2



--------------------------------------------------------------------------------



 



              NAVARRE CS, LLC, as Credit Party
 
       

  By:    

       

  Name:    

       

  Title:    

       

[Signature Page to Limited Waiver to Credit Agreement]

S-3